St ae rere a ge ET re ee a Wem pepe

Case 4:20-cv-00155-WS-HTC Document1 Filed 03/27/20 Page 1 of 24

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

CIVIL RIGHTS COMPLAINT FORM FOR
PRO SE, PRISONER LITIGANTS IN ACTIONS UNDER
28 U.S.C. § 1331 or § 1346 or 42 U.S.C. § 1983

baOiro Senlkens .
i
Inmate ID Number: A091 697 :

3

(Write the full name and inmate ID

number of the Plaintiff.) Case ee oO Ly | SS WSHIC.

(To be filled in by the Clerk’s Office)

 

 

v.
MB.AZCHARD LAUBAUGH ‘5 Jury Trial Requested?
c ¥ YES oNO

CURLON. OF ft ;
(Write the full name of each
Defendant who is being sued. If the
names of all the Defendants cannot
fit in the space above, please write
“see attached” in the space and
attach an additional page with the
full list of names. Do not include
addresses here.)

 

NDFL Pro Se 14 (Rev )2/16) Civil Rights Complaint Prisoner ]
ClerkAdmin/Official/Forms

 
Case 4:20-cv-00155-WS-HTC Document1 Filed 03/27/20 Page 2 of 24

I. PARTIES TO THIS COMPLAINT

A. Plaintiff

Plaintiff's Name: Lathio Sunkins ID Number: 409697

/
List all other names by which you have been known: Lothio Ale Uiams

Current Institution: foulov Corvicti onal Lostitution Annax

Address: 8504 Yomp OF

 

 

  

 

B. Defendant(s)

State the name of the Defendant, whether an individual, government agency,
organization, or corporation. For individual Defendants, identify the
person’s official position or job title, and mailing address. Indicate the

capacity in which the Defendant is being sued. Do this for every Defendant:

1. Defendant's Name: My, be Bich atid i

Official Position: ¢

  

 

 

Employed at: Conkuycon, of Elorido., _
Mailing Address: Set US Us Muy 90; Le CVE 00 O04. Fi orvido. 32060
& Sued in Individual Capacity 3 ‘Sued in Official Capacity

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner
ClerkAdmin/Official/Forms

 
Case 4:20-cv-00155-WS-HTC Document1 Filed 03/27/20 Page 3 of 24

2. Defendant's Name: ee Edelen,

 

 

Mailing Address: 950\ 0 Hamp Spring Road
Parcy Flovido. 32348

tm Sued in Individual Capacity O Sued in Official Capacity

3. Defendant's Name: John bow _
Official Position: Madicol Provider. 1 |

Employed at: Conturcon. of Florida Wie
: ,

ae °

Mailing Address: 4 4 10.3

 

 

 

 

‘Sued in Individual Capacity VW Sued in Official Capacity
(Provide this information for all additional Defendants in this case by

attaching additional pages, as needed.)

II. BASIS FOR JURISDICTION
Under 42 U.S.C. § 1983, you may sue state or local officials for the
“deprivation of any rights, privileges, or immunities secured by the
Constitution” and federal law. Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal

officials for the violation of certain Constitutional rights.

NDFL Pro Se 14 (Rey 12/16) Civil Rights Complaint Prisoner 3
ClerkAdmin/Official/Porms

 
Case 4:20-cv-00155-WS-HTC Document1 Filed 03/27/20 Page 4 of 24

Are you bringing suit against (check all that apply):

O Federal Officials (Bivens case) wv State/Local Officials (§ 1983 case)

Ill. PRISONER STATUS

IV.

Indicate whether you are a prisoner, detainee, or in another confined status:
O Pretrial Detainee O Civilly Committed Detainee
of Convicted State Prisoner Oo Convicted Federal Prisoner

O Immigration Detainee G Other (explain below):

 

 

STATEMENT OF FACTS

Provide a short and plain statement of the facts which show why you are
entitled to relief. Describe how each Defendant was involved and what each
person did, or did not do, in support of your claim. Identify when and where
the events took place, and state how each Defendant caused you harm or
violated federal law. Write each statement in short numbered paragraphs,
limited as far as practicable to a single event or incident. Do not make legal
argument, quote cases, cite to statutes, or reference a memorandum. You
may make copies of the following page if necessary to supply all the facts.

Barring extraordinary circumstances, no more than five (5) additional pages

NDFL Pro Se 14 (Rev 2/16) Civil Rights Complaint Prisoner 4 .
ClerkAdmin/Official/Forms
Case 4:20-cv-00155-WS-HTC Document1 Filed 03/27/20 Page 5 of 24

should be attached. Facts not related to this same incident or issue must be

addressed in a separate civil rights complaint.

a , . * «4 q e q * e1°9
NAS SC. 8 1983 - LOMDLOUIE 65 DUNO (netiaTyd by
0
‘ 4 " ® . wpie b*..) * .
wOTNLO Jonhind C haveinotiy " Elosate(t’ JG. disabl. cotoreyatad

 

h ‘ e
huecthy Otty: buted fo On» Unytosonoble delay cn medicat

      

® i a
ond trratmen Wnicn 0 LOUSY, Du O&= atUipivosr

wn <i Fe

incufforance, to 0, Sarious medical nsed., ond that the defnd-

«

   

 

 

 

 

Ot Onde Myntal Onoursns Crom, Wo U-DOUT Lom DicCagon:

 

e e ® e ‘
dus LO Un) LOLLUNY, To TYIOk Mw Gd1ognos7ds Condction. b tnd

 

 

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 5
ClerkA dmin/Official/Forms
Case 4:20-cv-00155-WS-HTC Document1 Filed 03/27/20 Page 6 of 24

Statement of Facts Continued (Page __ of )

 

 

 

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner
ClerkAdmin/Official/Forms
Case 4:20-cv-00155-WS-HTC Document1 Filed 03/27/20 Page 7 of 24

V. STATEMENT OF CLAIMS
State what rights under the Constitution, laws, or treaties of the United States
have been violated. Be specific. If more than one claim is asserted, number
each separate claim and relate it to the facts alleged in Section III. If more than
one Defendant is named, indicate which claim is presented against which

Defendant.

oy @ + @

2
hd. COM Amendment DYONA DLT LON age NST Lye Ona

a ® s
LAWOUOA DUNMSAMINt 0 okyc 0. OrEsonIy Crom dalibevate,

 

 

 

 

VI. RELIEF REQUESTED
State briefly what relief you seek from the Court, Do not make legal
arguments or cite to cases/ statutes, If requesting money damages (either

actual or punitive damages), include the amount sought and explain the basis

for the claims.

 

 

 

NDPL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 7
ClerkAdmin/Official/Forms

 
Case 4:20-cv-00155-WS-HTC Document1 Filed 03/27/20 Page 8 of 24

ATTENTION: The Prison Litigation Reform Act (“PLRA”) does not
permit awards for punitive or compensatory damages “for mental or

emotional injury suffered while in custody without a prior showing of

physical injury or the commission of a sexual act....” 42 U.S.C. §
199 7e(e).

VII. EXHAUSTION OF ADMINISTRATIVE REMEDIES
The PLRA requires that prisoners exhaust all available administrative
remedies (grievance procedures) before bringing a case. 42 U.S.C. §
1997e(a). ATTENTION: If you did not exhaust available remedies prior
to filing this case, this case may be dismissed.

VIII. PRIOR LITIGATION
ATTENTION: The “three strikes rule” of the PLRA bars a prisoner from
bringing a case without full payment of the filing fee at the time of case
initiation if the prisoner has “on three or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a
court of the United States that was dismissed on the grounds that it is
frivolous, malicious, or fails to state a claim upon which relief may be
granted, unless the prisoner is under imminent danger of serious physical
injury.” 28 U.S.C. § 1915(g).

NDBL Fro Se 14 (Rey 12/16) Civil Rights Complaint Prisoner 8

ClerkAdmin/Official/Forms

 

 
Case 4:20-cv-00155-WS-HTC Document1 Filed 03/27/20 Page 9 of 24

A. To the best of your knowledge, have you had any case dismissed for a
reason listed in § 1915(g) which counts as a “strike”?
o YES w#NO
If you answered yes, identify the case number, date of dismissal and
court:

1. Date: Case #:

 

Court:

 

2. Date: Case #:

 

Court:

 

3. Date: Case #:

 

Court:

 

(If necessary, list additional cases on an attached page)
B. Have you filed other lawsuits in either state or federal court dealing with
the same facts or issue involved in this case?
0 YES NO
If you answered yes, identify the case number, parties, date filed, result
(if not still pending), name of judge, and court for each case (if more
than one):

1. Case #: Parties:

 

NDPL Pio Se 14 (Rev 12/16) Civil Rights Complaint Prisoner , 9
ClerkAdmin/Official/Forms

 
Case 4:20-cv-00155-WS-HTC Document1 Filed 03/27/20 Page 10 of 24

Court: Judge: .
Date Filed: Dismissal Date (if not pending):

Reason:

 

2. Case #: Parties:

 

Court: | Judge:

 

Date Filed: Dismissal Date (if not pending):

Reason:

 

C. Have you filed any other lawsuit in federal court either challenging your
conviction or otherwise relating to the conditions of your confinement?
DYES w#NO
If you answered yes, identify all lawsuits:

1. Case #: Parties:

 

Court: Judge:

 

Date Filed: Dismissal Date (if not pending):

Reason:

 

2. Case #: Parties:

 

Court: Judge:

 

Date Filed: Dismissal Date (if not pending):

Reason:

 

3. Case #: Parties:

 

NDPL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner ] 0
ClerkAdmin/Official/Forms
Case 4:20-cv-00155-WS-HTC Document1 Filed 03/27/20 Page 11 of 24

Court: Judge:

 

Date Filed: Dismissal Date (if not pending):

Reason:

 

4. Case #: Parties:

 

Court: Judge:

 

Date Filed: Dismissal Date (if not pending):

Reason:

 

 

5. Case #: Parties:

Court: Judge:

 

Date Filed: Dismissal Date (if not pending):

Reason:

 

6. Case #: Parties:

 

Court: Judge:

 

Date Filed: Dismissal Date (if not pending):

Reason:

 

(Attach additional pages as necessary to list all cases. Failure to

disclose all prior cases may result in the dismissal of this case. )

IX. CERTIFICATION
I declare under penalty of perjury that the foregoing (including all

continuation pages) is true and correct. Additionally, as required by Federal

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 1 ]
ClerkAdmin/Official/Forms

 

 
Case 4:20-cv-00155-WS-HTC Document1 Filed 03/27/20 Page 12 of 24

Rule of Civil Procedure 11, I certify that to the best of my knowledge,
information, and belief, this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly
increase the cost of litigation; (2) is supported by existing law or by a non-
frivolous argument for extending, modifying, or reversing existing law; (3) the
factual contentions have evidentiary support or, will likely have evidentiary
support after a reasonable opportunity for further investigation or discovery;

and (4) the complaint otherwise complies with the requirements of Rule 11.

I agree to timely notify the Clerk’s Office if there is any change to my mailing
address. I understand that my failure to keep a current address on file with the

Clerk’s Office may result in the dismissal of my case.
Date: 3hc £0 Plaintiffs Signature: 4 othio 4 omYums)

Printed Name of Plaintiff: Lothio a

Correctional Institution:

Address: ts Noms rings fond.
Pavey, Florida 323 48

I certify and declare, under penalty of perjury, that this complaint was

 

 

 

(check one) t/ delivered to prison officials for mailing or 0 deposited in

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 12
ClerkAdmin/Official/Forms
Case 4:20-cv-00155-WS-HTC Document1 Filed 03/27/20 Page 13 of 24

the prison’s mail system for mailing on the Lo day of orth, ,
20 20.

Signature of Incarcerated Plaintiff: Lothio 4 on VunD)

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner ] 3
ClerkAdmin/Official/Forms
Case 4:20-cv-00155-WS-HTC Document1 Filed 03/27/20 Page 14 of 24

EXHIBIT
‘A’
 

Gage 4:20-cv-00155-WS-HTC Document1 Filed 03/27/20 Page 15 of.24

» ott FLORIDA DEPARTMENT OF CORRECTIONS
AD. iM R L

- Qa S-
(C) Third Party Grievance Alleging Sexual Abuse G07 | AO
. TO: (W Warden C] Assistant Warden (] Secretary, Florida Department of Corrections

From or IF Alleging Sexual Abuse, on the behalf of:
5 Institution

i

Last irst Middle Initial DC Number

 

Part A = Inmate Grievance

 

 

sy

5 . e e
pile FOO AGM ini Svroreye Corte

9

ia

Maat

KAN. £0

br

 

OFTS OC On

but “nol Lint

e

e
ALANS, Lotnin* PorAdes

a

 

oJ °

 

 

* Weel a

ALLE!

5.
€

«
LwiS On. O

iled 4o prove

 

bavotety

 

 

 

 

 

 

 

 

1429 U5. 97 04,9
Fk t ig

6,0. 285 C197

 

 

e
BALES,

hopttr 23-103/odb K?, Orva £y

ah POY MOA OO

 

 

 

«

 

 

DATE

 

 

 

“BY SIGNATURE, INMATE AGREES TO THE FOLLOWING W# OF 30-DAY EXTENSIONS: /
| i

# Signature
THSTRUCTIONS .

: '
i
This form Is use cae oe @ formal grievance at the institution or facility level as well as for filing appeals to the Office of the Secretary In accordance with Rule 33-103.006,
Florida Administrative Code, When an appeal Is made to the Secretary, a copy of the inital response to the artevance must bp attached (except as Stated below).
i fet :

 

»
When the inmate. feels that he may be adversely effected by the submission of a grievance at the Institutional fevel because of the nature of the grievance, or is entitled by
Chapter 33-103 to flé a direct grit he may address his gri directly to the S v's Office, 'The gri may be seated in the envelope by the inmate and
processed postage free through routine Institutional channels. The inmate must indicate a valid reason for not tnitially bringing his grtevance to the attention of the
institution. Hf the inmate dees not provide a vald reason Or if the Secretary or his designated representative determines that the reason supplied fs not adequate, the

 

 

grievance will be ree Ry slat the institutional level pursuant to F.A.C. 33-103.007 (6)(d}. Ory A
Recelpt for Appeals Being Forwarded to Central Office
JUL 1 6 2019 \h
Submitted by the inmate on: Institutional Malling Log WO O1-a ¥: O%O Cauca.
(Date) {Received By)
DISTRIBUTION: INSTITUTION FACILITY CENTRAL OFFICE
INMATE (2 Copies) INMATE
INMATE’S FILE INMATE'S FILE - INSTITUTION JPACILITY
INSTITUTIONAL GRIEVANCE PILE CENTRAL OFFICB INMATE FILE
CENTRAL OFFICE GRIEVANCE FILE
0C1-303 (Effective 11/13) Incorporated by Reference in Rute 33-103.006, F.A.C.

 

 

 
 

. Case 4:20-cv-00155-WS-HTC Document1 Filed 03/27/20 Page 16 of 24

|
|

PART B - RESPONSE |

 

JENKINS, LATHIO 409697 1907-218-080 TAYLOR ANNEX K3222U
NAME NUMBER — FORMAL GRIEVANCE CURRENT INMATE LOCATION HOUSING LOCATION
LOG NUMBER

 

CONFIDENTIAL HEALTH RECORD/ CARE INFORMATION INTENDED FoR ADDRESSEE(S) ONLY.
UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE OR FEDERAL LAW.

Your request for Administrative Remedy or Appeal was received, reviewed bn evaluated,

Treatment is provided at the discretion of the provider. You were seen and praluated by the provider on 6/27/19, Labs
were ordered, Adequate care has been provided. If you are having any other issues or your symptoms worsen, you may
access the sick call system. !

Therefore, based on the above information your request for Administrative Remedy or Appeal is denied.

You may obtain further administrative review of your complaint by obtaining form DC1-303, Request for Administrative
Remedy or Appeal, completing the form, providing attachments as required by Chapter 33-1 03.007(3) (a) and (b), and
forwarding your complaint to the Florida Department of Corrections 501 South Calhoun St. Tallahassee, FL 32399.

a ® |

 

 

 

 

 

Richard Laubaugh Christopher Edelen
. Chief Health Officer Warden
Fi z. 2
1 VA

— 4 all Onn So (ZEA F29-1¢
SIGNATURE AND TYPED OR PRINTED MAME OF SIGNATURE OF/WARDEN, ASST, DATE

EMPLOYEE RESPONDING WARDEN, OR'SECRETARY'S

REPRESENTATIVE

|

 

 

 

 

 

 
Case 4:20-cv-00155-WS-HTC Document1 Filed 03/27/20 Page 17 of 24

EXHIBIT
‘B’
 

- Case 4:20-cv-00155-WS-ATC~ Documem 1 Filed 03/27720_ Page 18 of 24

cf . 7 FLORIDA DEPARTMENT OF CORRECTIONS RECEIVED
. HEQUESLFORADMISTRAMVE REMEDY ORAPPEAL | AUG 78 2019
C) Third Party Grievance Alleging Sexual Abuse Department of Corrections

inmate Grievance Appeals
TO: [] Warden C) Assistant Warden (7 Secretary, Florida Department of Corrections
From or IF Alteging Sexual Abuse, on the behalf of:

Paks bathe ana — HOW9T __ feslor Cove fost [annex
Last irst Middle Initial DC Number Institution

    

 

 

 

maacimiaiama 19-5315 64

 

 

 

 

 

Et
'
S
ee
ok

   

 

 

 

c} ( USUONE Te
f etates ot anu aad all amlicabte rules, Wwoulations,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

da
e o¢ ¥ é
ihe . . 1 e i! ° ot j
. : e e e
° a e
. s ry ° n . *
® a dt it . . af . t iT] . %
e e 6 ° 2 »
Ki us aula, lo
‘e e ot } ‘ e
AVA
Pyomn Ui loryi O cath ihe bs
n e * , . .
e248
; : , oe . , a
e 1 .. “ J
t a . .
ould. 205% i » ”).
e ( ‘ ‘ ‘
Sch CV. Ennal ik Pasa wd 921,924 (BIH Ythb: :
4 » 1 * o « wie ee. é a,
a : * - . wu « 7 . . .
e * . ve
; , Mckut
e . . * s
no Lotluve Kotyeet nous Co .
° . * ° e
LYOR?, NAYS C2). Shis Contckutys oO Eobth; cr
e . ! . e «
AUT ONO UNUSU0L! UY £ Al matot dus 1 to d y Li hevat,. ods i yone?.. this Qo
. . e or)
nee, Conptatris O Vidlokon of mu midichl taht ar,
eV ASAR
AMINED 9M Kime HOO :
DATE . SIGNATURE OF GRIEVANT AND oC 4
"BY SIGNATURE, INMATE AGREES TO THE FOLLOWING @ OF 30-DAY EXTENSIONS: 2 / t
4 Signature

! (NSTRUCTIONS : :
This form ts re Code, When or cope naga eto of ett evel well a for fing appeaiss the Office othe Secretary n accordance wth Rule 3-109 006
Fri aae Code. When an appeal ls made to the Secretary, a copy of the {nti response to the erlevance must bp attached (except as stated below),
i tt sf

When the Inne ees that he may be adversely affected ty the sutmlstion of a rievance atthe
Chapter 33-303 to filé a direct grievance tre may address his grievance directly to the Secretary's

feason fot not InftiaBy bringing his grievance to the attention of the
(Institution, Hf the inmate does not provide a valid reason of Hf the S. ¥ or his des! drep . that the reason suppited ts not adequate, the
rievance willbe returned to the inmate for processing st the institutional level pursuant to FA.C. 33-103.007 (6H),

; . / Coa

 

 

DISTRISUTION: INSTTTUTIONFACILITY CENTRAL OFFICE OO "l H
DMATES Ma i (Yo T-K -O £O .
INSTITUTIONAL GRIEVANCE FILE CENTRAL OFFICE DOMATE FILE a
OFPICH GRIEVANCE FILE

OC1-303 (Effective 11/13) . Incorporated by Reference in Rule 33-103.006, F.A.C,

 

 

4

 

 
 

 

 

 

 

 

 

 

Case 4:20-cv-00155-WS-HTC Document 1 rheosiani20 Page 19 of24 _____—
OST
Middlé lita" PC Number
- Inmate Grievance Continued :
. ; . e e ® «
= ; ; \ w > nes 7
~ ~ e e —er —

 

 
  
   

 

    

  

      
        
 

 

 

 

 

 

 

 

 

ot

 

Srnec PS) YORKER «nimot? \ OD F844) (ON. § OOO UNele+ =e
Senin She 4 . Too . ae
nee eres AOL. DUN ISAM (45 tye. snake Ovison OCfuecal Comn os Sno: eee
tm 7 . * *. eo, « ee ww
——- = PRU PR WOTS, Anckslowri?, To O-Siyaus Medical Condcrcons, The oe
s eo e a «
ANICUCAR OLVKCLaL 2, OW) LXC74 g aA
e
a tha Appia mS. AMI NVE XA SHY y f Uatel =
. und x
¢
Wns aney O FYOSON aN Goto G Orb iond DOT OSV Coie ng
® a ®
- MICfOk Dekel din Out oman OS an Oovtonyk Ond Ulormu OF fam ~
a . ‘* ®
NIN OY BVoKmMen 5 Gaudi ants LYAO DY) MON 4 -
Tr a we . ee = e "es * ~ te
OUPYERS oh ICAL With
°

- — Oo chris Qn Sikh a ONLY) clo Ono ney

 

 

 

 

 

 

 

 

 

 

 

 

ope — cee -
. anemone km
8 Re mens tepeea ey oe - Mk iets

 

 
 

 

 

 

 

 

Case 2am eS HS Beeamtent+—Ftec-932-Hee—_Page20-6f24
MAILED/FILED \
WITH AGENCY CLERK
SEP 11 2019
Department of Corrections PART B - RESPONSE
Bureau of inmate Grievance Appeals
JENKINS, LATHIO 409697 19-6-31589 TAYLOR ANNEX K3222U
NAME \ NUMBER GRIEVANCE LOG coRRENT INMATE HECATION HOUSING LOCATION
UMBE

 

 
  
  
          
  
    
   
 

Appeal Retumed without Action:

Your request for administrative appedl has been received in non-com
ithin 15 calendar days of the

received in the Office of the Secretary

Based on the above information, your app

CONFIDENTIAL
THIS DOCUMENT MAY CONTAIN CONFIDE
THIS ADDRESSEE ONLY. UNAUTHORIZED
LAW.

Michelle Schouest, IISC

 

is returned with

  
 
 

pliarice with Chapter 33, "Appeals must be
irfstituitional response.”

action.

IAL-AEALTH RECORD/ CARE INFORMATION INTENDED FOR
ASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL

| |

 

  

SIGNATUREFAND TYPED ORIPRINTED NAME OF

EMPLOYE RESKONDING

  
 

WARDEN, ASST. TE
SECRETARY'S

ENTATIVE

      

 

 

 
 

WIFHAGENCY GLERI)o 5-WS-HTC Document1 Filed 03/27/20 Page 21 of 24

JAN 2 2 99
20 PART B - RESPONSE

Departmen of Corrections

 

 

' Bureauofin
JENKI vance Appeals! 4q9697 19-6-31589 TAYLOR ANNEX K3222U
NAME NUMBER GRIEVANCE LOG CURRENT INMATE LOCATION HOUSING LOCATION
NUMBER

 

Amended Response:
Appeal Denied:

Your request for administrative remedy was received at this office and it was carefully evaluated. Records available to
this office were also reviewed.

It is determined that the response made to you by Dr. Laubaugh on 7/29/19 appropriately addresses the issue you
presented.

CONFIDENTIAL HEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEE(S) ONLY.
UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW.

Michelle Schouest, IISC

nin

 

)

Mupturl ohouoay’~ 7. Gouden rlaalia

SIGNATURP/AND TYPED OFKPRINTED NAME OF SIGNATURE OF WARDEN, ASST. \ DATE
EMPLOYEE RESHONDING WARDEN, OR SECRETARY'S
REPRESENTATIVE

 
Case 4:20-cv-00155-WS-HTC Document1 Filed 03/27/20 Page 22 of 24

FILE INFORMATION Om
SOMOT SEND TO INMATE

t

     
 
 

Bowden, Toni

   

From: Bowden, Toni

Sent: Tuesday, January 14, 2020 10:12 AM
To: Yates, Rebecca

Subject: Jenkins, Lathio #409697

Rebecca,

Here is another one that was sent back to us by an attorney and we have to provide an amended response (19-6-31589).
The institution is admittedly not stamping sealed envelopes with a received date and we have to accept the inmate’s
word for when it was put in the grievance mailbox.

If you need me to scan a copy | can.

Thanks,

tb
Lothio Senking

aires

Herg, Flori

|

Case 4:20-cv-D0155-WS-HTC Document1 Filed 03/27/20 Page 23 of 24

eyoqua7/K3-2224

nat fa tet atin / Aone

pring, Rood.

de 37348

LEGA

MAILED FROM A
STATE CORRECTIONAL

INSTITUTION bs

     

gat: U.S. POSTAGE> Piney Bowes

ate = JOT f RTE

at & | Zea ee
r My nr

+. 0

SBE 332° $ 007.50

LEPES 0000359797MAR 26 2020

 

 

7
e

LEGAL MAIL

clo. Unidad Stolys Detrick Court
Northarn District of Florido. °
MIN. Adams Strrk., ste. 232
Tollohass9s, Florida 32301-1130

fae ete inte eR et Hn
 

 

 

 

Case 4:20-cv-00155-WS-HTC Document 1. Filed 03/27/20 Page 24 of 24

‘OUTGOING LEGAL MAIL
PROVIDED TO TAYLOR Cl. FOR
MAILING ON Ce

Soiree . Lore tT > AT
<a fa OFFICER INT.

 

pe ee eae mt nm a ett a I
